Citation Nr: 1227317	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-36 068	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cystic fibrosis.

2.  Entitlement to service connection for diabetes mellitus secondary to cystic fibrosis.

3.  Entitlement to service connection for Pseudomonas infections secondary to cystic fibrosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from December 1982 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, a Board hearing was held at the RO before the undersigned Veterans Law Judge who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7101.  A transcript of that hearing has been associated with the claims file.  

In April 2012, the Board requested a VHA medical expert opinion from a pulmonologist.  The requested opinion was rendered in June 2012.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the appellant's cystic fibrosis existed prior to his December 1982 entrance into active military service. 

2.  Clear and unmistakable evidence does not show that the appellant's cystic fibrosis was not made permanently worse during military service.  

3.  The appellant's diabetes mellitus is etiologically related to his cystic fibrosis.

4.  The appellant's Pseudomonas infections are etiologically related to his cystic fibrosis.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, his cystic fibrosis is the result of disease incurred during his active military service and the criteria for the establishment of service connection are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The Veteran's diabetes mellitus is due to a service-connected disability and the criteria for the establishment of service connection are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  The Veteran's Pseudomonas infections are due to a service-connected disability and the criteria for the establishment of service connection are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefits (service connection) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the cystic fibrosis, diabetes mellitus and Pseudomonas infection service connection claims, such error was harmless and will not be further discussed.

II.  Merits of the claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran acknowledges that he had cystic fibrosis from birth.  However, he contends that he was fine at the time of his entry to service and that his exposure to asbestos and chemical fumes from welding and paint while he was in the Navy activated the disease.  The appellant further contends that his diabetes mellitus and Pseudomonas infections were caused by his cystic fibrosis and should be service-connected on a secondary basis.  He and his mother provided testimony to that effect at his February 2012 Travel Board hearing.

A.  Cystic fibrosis claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation by clear and unmistakable evidence in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The language of the regulation at 38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bears the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's December 1982 service entrance examination was negative for any respiratory or pulmonary disorder.  Radiographic examination of his chest was negative and the appellant denied problems with coughing on the associated Report of Medical History.  The Veteran was discharged from service in December 1986, and he was initially diagnosed with cystic fibrosis in 1992; that diagnosis was confirmed in 1999 by means of DNA-based testing.

An April 1992 letter from the appellant's treating pediatrician indicates that a diagnosis of cystic fibrosis had never been considered for the appellant when he was a child.  The doctor also described the appellant's genetic expression of that disease as very mild. 

In his June 2012 report, the VHA expert noted that the appellant had had multiple visits for medical treatment while he was in service for health concerns that were likely related to his later-diagnosed cystic fibrosis.  These included abdominal pain, cough, sinus congestion and wheezing among other breathing-related complaints.  Over his four years of active duty, the appellant had 22 such visits for medical care starting in January 1983.  The pulmonologist stated that this was quite unusual for a patient of the appellant's years unless there was an underlying chronic disease to explain the frequency of complaints.  

The pulmonologist further stated that cystic fibrosis is a genetic disease/congenital disease and that it is not necessarily recognized at birth.  Cystic fibrosis usually presents in the form of frequent lung infections and poor pancreatic function leading to indigestion and abdominal pain.  However, many patients demonstrate mild or atypical symptoms.  About two percent of patients have a disease pattern that is described as 'nonclassic' or 'atypical' cystic fibrosis.  These patients (the appellant is one) have milder lung disease and little or no gastrointestinal disease.  

The pulmonologist further stated that, without a doubt, the appellant did have cystic fibrosis when he entered service; however, the appellant was not aware of this and the condition was not diagnosed until 1992.  The pulmonologist noted that the typical respiratory manifestations of cystic fibrosis include a persistent productive cough.  As the disease progresses, chronic bronchitis with or without structural damage of the airways develops and is accompanied by recurrent infections.  The chronic airway obstruction caused by thick secretions is soon followed by colonization with bacteria including Pseudomonas species.  The pulmonologist said that chronic bacterial infection within the airways occurs in most patients with cystic fibrosis.  In the appellant's case, there was a finding of infection with a Pseudomonas species in 1984.  Once infection is established, the body's defense cells are unable to control the bacteria which leads to progressive tissue destruction and lung damage.  The pulmonologist noted that delayed recognition of the disease leads to an aggravation of the disease and deterioration of lung functions and that the appellant had multiple visits for care during service without the condition being recognized which allowed progression of his genetic disease.  The pulmonologist also opined that the appellant's cystic fibrosis was arguably aggravated by his asbestos and paint exposure based on the level and frequency of exposure.

The entirety of the pulmonologist's opinion describes the Veteran's cystic fibrosis in sufficient detail, provides a thorough rationale for his conclusions, and is based on a review of the Veteran's claims file, and a review of pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

As previously noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Based on the evidence of record, including the appellant's testimony and that of his mother, the appellant's cystic fibrosis is congenital, not acquired, and his cystic fibrosis certainly pre-existed the appellant's December 1982 to December 1986 period of service.  Furthermore, the pulmonologist stated that the appellant's cystic fibrosis underwent a progression in service.  The reviewing expert was unable, however, to state with medical certainty whether or not the appellant had permanent worsening beyond natural progression.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

In this regard, the Board finds that a grant of service connection for cystic fibrosis is warranted for the following reasons.  The service medical records indicate the appellant entered service with a normal chest x-ray and negative clinical findings included in the report of his entrance examination.  The VHA reviewer's opinion is persuasive that there is no doubt that the appellant's cystic fibrosis existed prior to the appellant's entry into military service in December 1982, and indicates that the appellant's in-service experiences could have been an aggravating factor.  

In addition, there is a competent medical opinion of record indicating that the appellant's cystic fibrosis is a congenital or genetic disorder.  Furthermore, the appellant does not contend otherwise.  Thus, it appears that the appellant's cystic fibrosis pre-dated his December 1982 service entry.  As the cystic fibrosis pre-dated December 1982, it must be clearly shown that the pathology was not aggravated by service in order to rebut the presumption of soundness.  The competent medical evidence of record (the June 2012 VHA opinion) indicates that the appellant's cystic fibrosis was a congenital condition that progressed due to events that occurred during his military service; there is no medical evidence of record to the contrary.  Therefore, there is no clear and unmistakable evidence that any pre-existing condition was not aggravated and the presumption of soundness has not been rebutted.  VAOPGCPREC 03-2003; Wagner, supra.

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.

Given that the appellant is presumed to have been in sound condition at entry, the Board finds that it is reasonable to infer from the evidence of record that the cystic fibrosis became symptomatic during the appellant's active service.  This is not contradicted by any other evidence in the claims file.  These facts and the doctrine of reasonable doubt provide a proper basis for granting service connection.  Accordingly, resolving the benefit of the doubt in favor of the claimant, the Board finds that service connection should be granted for the appellant's cystic fibrosis.

B.  Secondary service connection claims

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In April 2012, the Board requested a VHA medical opinion from a pulmonologist.  The June 2012 VHA medical expert report indicates that the reviewing pulmonologist opined that the appellant's now service-connected cystic fibrosis led to dysfunction of the appellant's pancreas which ultimately led to the development of diabetes mellitus.  The pulmonologist also stated that the appellant's Pseudomonas infections were etiologically related to his cystic fibrosis.

In addition, the evidence of record includes a December 2008 VA medical opinion that indicates that the appellant's diabetes mellitus was likely related to his cystic fibrosis.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the currently diagnosed diabetes mellitus is causally related to the service-connected cystic fibrosis disability.  In other words, the Board finds that full consideration of the material evidence of record demonstrates that the Veteran's diagnosed diabetes mellitus is etiologically related to a service-connected disability.  The same analysis holds true for the appellant's Pseudomonas infections.  The Board will therefore grant service connection for the appellant's diabetes mellitus and for his Pseudomonas infections.

ORDER

Service connection for cystic fibrosis is granted.

Service connection for diabetes mellitus secondary to the cystic fibrosis is granted.

Service connection for Pseudomonas infections secondary to the cystic fibrosis is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


